Beoyles, J.
X. Evidence that a letter was mailed to a given person does not authorize the presumption that he received it, unless the evidence shows also that the letter was properly addressed and duly stamped. Bankers Mutual Co. v. Peoples Bank, 127 Ga. 326 (56 S. E. 429), and cases therein cited. The evidence in this case showing merely that the defendant “mailed” the letter in question to the plaintiff, no presumption arose that the latter received it.
2. Under the facts of this case, the admission of testimony as to the insolvency of the plaintiff and of a judgment against it was not erroneous for any reason assigned.
3. The evidence authorized the judgment of the court, sitting without the intervention of a jury. Judgment affirmed.